DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 8, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Telesz on August 17, 2022.
The application has been amended as follows: 
As per Claim 3
Claim 3, page 25, line 3, “suck bit information” should read as “stuck bit information”.

Therefore, the examiner’s amendment of claim 3 reads as follows:
Claim 3
The memory controller of claim 2, wherein the data patterning logic is further configured to select a first randomized data among a plurality of a randomized data based on the stuck bit information.


As per Claim 12
Claim 12, page 26, line 2, “the memory device” should read as “a memory device”.

Therefore, the examiner’s amendment of claim 12 reads as follows:
Claim 12
An operating method of a memory system, the operating method comprising:
detecting an error bit of first read data read from a memory device and invert the error bit;
writing first write data based on the inverted error bit to the memory device;
outputting stuck bit information based on second read data which is read the first write data; and
changing a bit pattern of input data which is received from a host based on the stuck bit information and output a second write data.

As per Claim 14
Claim 14, page 26, line 2, “suck bit information” should read as “stuck bit information”.

Therefore, the examiner’s amendment of claim 14 reads as follows:
Claim 14
The operating method of claim 13, further comprising selecting a first randomized data among a plurality of a randomized data based on the stuck bit information.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, Kumar (U.S. Patent Application Publication No. 2016/0164543 A1) discloses: A memory controller (controller 130) for controlling a memory operation of a memory device (Paragraph [0026]: “The memory system 110 may include a memory device 150 which stores data to be accessed by the host 102, and a controller 130 which controls storage of data in the memory device 150.”), the memory controller comprising:
an error correction code (ECC) circuit (error correction code (ECC) unit 138) configured to detect an error bit of first read data read from the memory device (Paragraph [0034]: “The ECC unit 138 may detect and correct errors in the data read from the memory device 150 during the read operation. The ECC unit 138 may not correct error bits when the number of the error bits is greater than or equal to a threshold number of correctable error bits, and may output an error correction fail signal indicating failure in correcting the error bits.”
Paragraph [0035]: “The ECC unit 138 may perform an error correction operation based on a coded modulation such as a low density parity check (LDPC) code, a Bose-Chaudhuri-Hocquenghem (BCH) code, a turbo code, a turbo product code (TPC) a Reed-Solomon (RS) code, a convolution code, recursive systematic code (RSC), a trellis-coded modulation (TCM), a Block coded modulation (BCM), and so on. The ECC unit 138 may include all circuits, systems or devices for the error correction operation.”
The Examiner finds the ECC unit 138, including all circuits, detecting and correcting errors in the data read from the memory device 150 during the read operation as disclosed in Kumar teaches the claimed “error correction code (ECC) circuit configured to detect an error bit of first read data read from the memory device”.) and invert the error bit (Paragraph [0071]: “A bit flipping process (e.g., Chase decoding) may be used, where bits are flopped on the error bit locations determined by the XOR parity 1. In Chase decoding, all 2̂flip_bits will be attempted, where flip_bits are a number of bits flipped detected from stored xor and data calculated xor.”);
. . . stuck bit information based on [the] read data . . . and a data patterning logic configured to change a bit pattern of [the read] data . . . based on the stuck bit information (Paragraph [0069]: “Referring next to FIG. 9A, a (2,2) stuck error pattern is shown. That is, the data includes an error pattern 900 and an error pattern 902. XOR parity 1 and XOR parity 2 cannot be used to correct this stuck error pattern 900, 902. In FIG. 9A, the example where C# is equal to 6 is shown for simplicity. The goal is to correct this stuck error pattern 900, 902 by identifying the most probable error locations. Once error locations are known, a simple flipping algorithm may be used to correct this stuck error pattern 900, 902, in FIG. 9A, the stuck error pattern has 6 errors which happen on different locations in the row and column intersection.”
Paragraph [0071]: “As shown in FIG. 9B, in a (2,2) stuck error pattern, there are 4 row/column intersections (910, 912, 914, 916) which might have errors. A bit flipping process (e.g., Chase decoding) may be used, where bits are flopped on the error bit locations determined by the XOR parity 1. In Chase decoding, all 2̂flip_bits will be attempted, where flip_bits are a number of bits flipped detected from stored xor and data calculated xor.”
The Examiner finds the (2,2) stuck error pattern and flipping algorithm used to correct this stuck error pattern as illustrated in Figure 9B as disclosed in Kumar teaches the claimed “stuck bit information based on [the] read data . . . and a data patterning logic configured to change a bit pattern of [the read] data . . . based on the stuck bit information”.).
Lin et al. (U.S. Patent Application Publication No. 2016/0098316 A1) discloses: A memory controller (memory management circuit 1102) for controlling a memory operation of a memory device, the memory controller comprising:
an error correction code (ECC) circuit configured to detect an error bit of first read data read from the memory device and [correct] the error bit (Paragraph [0069]: “The error checking and correcting circuit 1108 is coupled to the memory management circuit 1102 and configured to execute an error checking and correcting process to ensure the correctness of data. Specifically, when the memory management circuit 1102 receives the write command from the host system 11, the error checking and correcting circuit 1108 generates an error correcting code (ECC) and/or an error detecting code (EDC) for data corresponding to the write command, and the memory management circuit 1102 writes the data and the ECC and/or the EDC corresponding to the write command into the rewritable non-volatile memory module 406. Subsequently, when the memory management circuit 1102 reads the data from the rewritable non-volatile memory module 406, the corresponding ECC and/or the EDC is also read from the rewritable non-volatile memory module 106, so that the error checking and correcting circuit 1108 can execute the error checking and correcting procedure on the read data based on the ECC and/or the EDC. In this exemplary embodiment, a low density parity code (LDPC) is used by the error checking and correcting circuit 1108. However, in another exemplary embodiment, the error checking and correcting circuit 1108 may also use a BCH code, a convolutional code, a turbo code, but the invention is not limited thereto.”);
an error type detection logic configured to write first write data . . . to the memory device (Paragraph [0088]: “If one or more errors are found by the first decoding, the memory management circuit 1102 determines whether each of the found errors belongs to a first type error or a second type error.”
Paragraph [0089]: “Alternatively, if a specific one of the found errors is an error induced during the process of programming the memory cells, that error also belongs to the first type error.”) . . . ; and
a data patterning logic configured to change a bit pattern of input data (Paragraph [0083]: “For instance, the error checking and correcting circuit 1108 may adopt a Sum-Product Algorithm, a Min-Sum Algorithm, or a bit-flipping Algorithm, but the algorithm being adopted is not particularly limited in the invention.”).
However, the Examiner finds Kumar and Lin do not teach or suggest the claimed “memory controller for controlling a memory operation of a memory device, the memory controller comprising: an error correction code (ECC) circuit configured to detect an error bit of first read data read from the memory device and invert the error bit; an error type detection logic configured to write first write data based on the inverted error bit to the memory device, and output stuck bit information based on second read data which is read the first write data; and a data patterning logic configured to change a bit pattern of input data which is received from a host based on the stuck bit information and output a second write data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 12, the Examiner finds Kumar and Lin do not teach or suggest the claimed “operating method of a memory system, the operating method comprising: detecting an error bit of first read data read from the memory device and invert the error bit; writing first write data based on the inverted error bit to the memory device; outputting stuck bit information based on second read data which is read the first write data; and changing a bit pattern of input data which is received from a host based on the stuck bit information and output a second write data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.  

	Claims 2-11 and 13-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112